Miller, J. :
This is an appeal from an order granting the plaintiff’s motion for judgment on the answer as frivolous. The answer is as follows: “ I. On information and belief, he denies the allegations as alleged in paragraphs II, III and IV of the complaint herein.”
The vice of this answer is found in the words “as alleged,” which limit the denial to the form of the allegations of the complaint instead of denying the substance. Such a denial is clearly bad upon mere inspection, and the order appealed from should, therefore, be affirmed, with ten dollars costs and disbursements.
Hirschberg, P. J., Bartlett, Jenks. and Rich, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.